Lawrence, Judge:
The appeals for a reappraisement enumerated in schedule “A,” attached to and made part of the decision herein, present the question of the proper dutiable value of certain telephone equipment exported from Belgium.
By stipulation of the parties, it has been agreed that on or about the date of exportation such or similar merchandise was not freely offered for sale in Belgium either for consumption or for export to the United States, nor was such or similar merchandise freely offered for sale for domestic consumption in the United States, and that the cost of production of said merchandise, as such value is defined in section 402 (f) of the Tariff Act of 1930 (19 U. S. C. § 1402 (f)), is the invoice unit values, less 1.82 per centum.
Upon the agreed facts of record, I find and hold that cost of production, as that value is defined in said section 402 (f), is the proper basis of value for the merchandise in issue and that said value is the invoice unit values, less 1.82 per centum.
Judgment will be entered accordingly.